J-A06045-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA        :   IN THE SUPERIOR COURT OF
                                     :        PENNSYLVANIA
                                     :
              v.                     :
                                     :
                                     :
 RODNEY WILLIAM WILSON JR.           :
                                     :
                   Appellant         :   No. 625 WDA 2021

      Appeal from the Judgment of Sentence Entered March 3, 2021
           In the Court of Common Pleas of Allegheny County
          Criminal Division at No(s): CP-02-CR-0014392-2019

 COMMONWEALTH OF PENNSYLVANIA        :   IN THE SUPERIOR COURT OF
                                     :        PENNSYLVANIA
                                     :
              v.                     :
                                     :
                                     :
 RODNEY WILSON                       :
                                     :
                   Appellant         :   No. 626 WDA 2021

       Appeal from the Judgment of Sentence Entered May 3, 2021
           In the Court of Common Pleas of Allegheny County
          Criminal Division at No(s): CP-02-CR-0003686-2020

 COMMONWEALTH OF PENNSYLVANIA        :   IN THE SUPERIOR COURT OF
                                     :        PENNSYLVANIA
                                     :
              v.                     :
                                     :
                                     :
 RODNEY W. WILSON, JR.               :
                                     :
                   Appellant         :   No. 627 WDA 2021

      Appeal from the Judgment of Sentence Entered March 3, 2021
           In the Court of Common Pleas of Allegheny County
          Criminal Division at No(s): CP-02-CR-0000142-2020
J-A06045-22


BEFORE:      MURRAY, J., SULLIVAN, J., and COLINS, J.

MEMORANDUM BY COLINS, J.:                         FILED: JUNE 21, 2022

        Rodney Wilson appeals from the judgment of sentence imposed,

following a guilty plea in which he pleaded guilty, over three separate docket

numbers, to two counts of simple assault, one count of recklessly endangering

another person (REAP), one count of carrying a firearm without a license,

seven counts of possessing a firearm as a person prohibited, two counts of

intimidating a witness, and one count of obstructing the administration of law.1

For these offenses, the lower court sentenced Wilson to an aggregate term of

two to four years of incarceration to be followed by five years of probation. In

addition, the court, among other requirements, prohibited Wilson from having

contact with the victim, Amanda Asbury. On appeal, Wilson presents three

issues, wherein he principally asserts that the court abused its discretion in

imposing the “no contact with victim” requirement and, too, in crafting an

excessive sentence. Having thoroughly reviewed the record as well as the

briefs submitted by the parties, we are unable to discern any abuse of

discretion by the lower court. Therefore, we affirm.

        Briefly, in May 2019, Wilson inflicted physical injuries on Asbury during

a fight at her home. In November 2019, Asbury sought a Protection From

Abuse (PFA) Act order against Wilson, which resultantly required him to forfeit
____________________________________________


   Retired Senior Judge assigned to the Superior Court.

1See 18 Pa.C.S.A. § 2701(a)(1) & (3); 18 Pa.C.S.A. § 2705; 18 Pa.C.S.A. §
6106(a)(1); 18 Pa.C.S.A. § 6105(c)(6); 18 Pa.C.S.A. § 4952(a)(1); and 18
Pa.C.S.A. § 5101, respectively.

                                           -2-
J-A06045-22



all of his weapons. See 23 Pa.C.S.A. § 6101, et seq. That same month, Asbury

reported the May incident to the police.

        When police officers went to arrest Wilson on charges stemming from

the altercation, simple assault and REAP, they found a firearm in his

possession2 and, after obtaining a search warrant, uncovered more weapons

in Wilson’s residence. Under the PFA order, Wilson was prohibited from

possessing a firearm. Moreover, Wilson did not have a permit to carry a

concealed firearm. These discoveries led to the second series of charges

brought against him, the firearms offenses.

        After being released from county jail in January 2020, Wilson, on

multiple occasions, communicated with Asbury via phone calls. Wilson, inter

alia, implored Asbury to drop the PFA order against him. These contacts

resulted in the third set of charges, namely witness intimidation.

        In November 2020, Wilson pleaded guilty to the aforementioned

offenses. Sentencing occurred some five months later, and in addition to being

sentenced to a term of incarceration followed by probation, Wilson was

forbidden from having any contact with Asbury. Prior to sentencing, the court

noted that it had read Wilson’s presentence investigation report (PSI).

        After sentencing, Wilson filed a timely post-sentence motion, which was

subsequently denied. Wilson then filed a timely notice of appeal. The relevant

parties have complied with their obligations under Pennsylvania Rule of

____________________________________________


2   Specifically, a loaded firearm was found in the right front side of his pants.

                                           -3-
J-A06045-22



Appellate Procedure 1925, and accordingly, this matter is ripe for review.

      On appeal, Wilson presents three questions:

   1. Did the trial court abuse its discretion when it imposed a no
      contact requirement with Amanda Asbury even though she did not
      request one but specifically requested that … Wilson receive
      treatment instead of incarceration?

   2. Did the trial court abuse its discretion when it imposed a sentence
      of incarceration that is manifestly unreasonable and excessive and
      fails to take into consideration … Wilson’s rehabilitation, medical,
      and psychological needs?

   3. Did the court abuse its discretion when it considered, inter alia,
      withdrawn claims [against him] and not guilty decisions?

Appellant’s Brief, at 3.

      All three of Wilson’s issues are presented as challenges to the

discretionary aspects of his sentence. However, as the court points out, it is

“curious” that Wilson is now objecting to the no contact order “since this

specific condition was outlined by the Commonwealth as part of the agreed-

upon terms of [Wilson’s] plea at both the plea hearing … and the sentencing

hearing[.]” Trial Court Opinion, 7/29/21, at 8 (emphasis in original).

      At the plea hearing, after the Commonwealth presented to the court

that there was, following negations between the parties, “an agreement … as

to sentence … [for Wilson to] have no contact with the victim,” Plea Hearing,

11/18/20, at 3, Wilson’s counsel acquiesced to this provision. See id., at 4.

Then, at the sentencing hearing, the Commonwealth reiterated “the

agreement … made prior to the guilty plea … [which thereafter resulted in a



                                     -4-
J-A06045-22


recommendation to the court of] no contact with the victim in this case[.]”

Sentencing Hearing, 3/3/21, at 10-11. Again, no objection by Wilson or

counsel was made. As reflected in his sentence, Wilson received precisely what

he was promised under the terms of this agreement with the Commonwealth.

      “Generally, a plea of guilty amounts to a waiver of all defects and

defenses except those concerning the jurisdiction of the court, the legality of

the sentence, and the validity of the guilty plea.” Commonwealth v. Reichle,

589 A.2d 1140, 1141 (Pa. Super. 1991). However, as a technical exception to

the aforesaid rule, “[t]he determination of whether discretionary aspects of

sentencing may be challenged after a guilty plea is entered depends upon the

actual terms of the plea bargain, specifically, to what degree a sentence

agreement has been reached.” Commonwealth v. Dalberto, 648 A.2d 16,

18 (Pa. Super. 1994).

      More particularly, “where there are specific penalties outlined in the plea

agreement, an appeal from a discretionary sentence will not stand.” Id., at

20. This Court has emphasized that when a particular aspect of a sentence is

“made part of a plea bargain, it would clearly make a sham of the negotiated

plea process for courts to allow defendants to later challenge their

sentence[.]” Id. Conversely, if there are aspects of the sentence that have

not been agreed upon, a defendant may appeal on those bases. See id.

      Because it appears that Wilson purports to raise this no contact claim

under the auspice of a discretionary aspects of sentence challenge, which is


                                      -5-
J-A06045-22


distinct from a legality of sentence or validity of guilty plea assertion, his

challenge necessarily fails, given that it was an agreed-to part of his

negotiated sentence.

      However, we will assume, arguendo, that review is possible given the

ambiguous nature of precisely how long the no contact condition, pursuant to

the plea agreement, would last. See Sentencing Hearing, 3/3/21, at 11 (the

Commonwealth stating: “[t]here is no agreement as to whether all these cases

should run concurrent or consecutive[]”). Even reviewing this particular issue

through a discretionary lens, Wilson would not be entitled to relief.

      Our review of issues stemming from the discretionary aspects of

sentencing is well-settled:

      Sentencing is a matter vested in the sound discretion of the
      sentencing judge, and a sentence will not be disturbed on appeal
      absent a manifest abuse of discretion. In this context, an abuse
      of discretion is not shown merely by an error in judgment. Rather,
      the appellant must establish, by reference to the record, that the
      sentencing court ignored or misapplied the law, exercised its
      judgment for reasons of partiality, prejudice, bias or ill will, or
      arrived at a manifestly unreasonable decision.

      The right to appellate review of the discretionary aspects of a
      sentence is not absolute, and must be considered a petition for
      permission to appeal. An appellant must satisfy a four-part test to
      invoke this Court’s jurisdiction when challenging the discretionary
      aspects of a sentence.

            [W]e conduct a four-part analysis to determine: (1)
            whether appellant has filed a timely notice of appeal;
            (2) whether the issue was properly preserved at
            sentencing or in a motion to reconsider and modify
            sentence; (3) whether appellant’s brief has a fatal
            defect[, see Pa.R.A.P. 2119(f)]; and (4) whether
            there is a substantial question that the sentence

                                     -6-
J-A06045-22


            appealed from is        not   appropriate    under    the
            Sentencing Code.

                                      ****

      A substantial question will be found where an appellant advances
      a colorable argument that the sentence imposed is either
      inconsistent with a specific provision of the Sentencing Code or is
      contrary to the fundamental norms which underlie the sentencing
      process. At a minimum, the Rule 2119(f) statement must
      articulate what particular provision of the code is violated, what
      fundamental norms the sentence violates, and the manner in
      which it violates that norm.

Commonwealth v. Zirkle, 107 A.3d 127, 132 (Pa. Super. 2014) (citations

omitted).

      In this case, Wilson has filed a timely notice of appeal, filed the requisite

motion to preserve the issue on appeal, and because he has included a facially

appropriate 2119(f) statement, no fatal defect in his brief is apparent.

Therefore, we proceed to Wilson’s brief to ascertain whether he has raised a

substantial question.

      The entirety of his “question” raised is that the lower court

“unreasonably issued a no[]contact requirement with his victim against the

victim’s expressed wishes for the totality of his 5-year probation sentence.”

Appellant’s Brief, at 10.   Although he indicates that this Court may find a

substantial question “after reviewing a trial court’s application of the § 9721(b)

factors,” id. (citation omitted) (impliedly after being first raised by an

appellant), or if an appellant “sufficiently articulates the manner in which the

sentence violates either a specific provision of the sentencing scheme set forth


                                      -7-
J-A06045-22


in the Sentencing Code or a particular norm underlying the sentencing

process,” id. (citations omitted), beyond those rote recitations of how an

appellant is capable of raising a substantial question, Wilson has provided

absolutely nothing in his 2119(f) statement to establish that his no contact

sentence, specifically, violates any type of sentencing precept. The only

verbiage related to his presentation of a substantial question is the language

quoted, supra.

       While he later attempts to discuss whether he has raised a substantial

question in the argument section of his brief, see id., at 16-17, it is glaringly

obvious that these paragraphs should have been placed within the earlier

2119(f) statement. As Wilson has failed to present a substantial question, or

at least convince this Court of the same using any kind of authority to

demonstrate his assertion, we are without jurisdiction to consider this

particular aspect of his sentence.3

____________________________________________


3 Overlooking the misplaced nature of Wilson’s contention that the court either
violated the Sentencing Code or a fundamental norm in sentencing, his
underlying claim still warrants no relief.
      Wilson concedes that the Code allows “for reasonable conditions to be
attached to probation orders.” Appellant’s Brief, at 17. He also indicates that
“courts routinely impose no[]contact conditions and such conditions are
neither unreasonable nor unduly restrictive.” Id. Wilson further admits that
“his guilty plea would likely lead to a no[]contact condition with … Asbury for
a reasonable period[.]” Id. However, he avers that “[t]he imposition of the
five years of no contact – against the expressed wishes of … Asbury – is
manifestly unreasonable and excessive.” Id.
      Other than vaguely mentioning that the no contact aspect of his
sentence was an “unduly restrictive [probation] condition[],” id., Wilson has



                                           -8-
J-A06045-22



____________________________________________


not clearly demonstrated that there has been any material deviation from the
Sentencing Code or, more generally, sentencing norms. In fact, Wilson
primarily utilizes this part of his brief to highlight why the court’s reliance on
a particular case is misplaced. However, we note that it was Wilson’s obligation
to show that a substantial question exists. Again, in the absence of a
substantial question, we are without jurisdiction to entertain review of his
discretionary aspects of sentencing claim.
       Even assuming, somehow, he raised a substantial question, his
argument holds no merit. We are sympathetic to the fact that, as Wilson
conveys in his brief, Asbury appears to have not wanted the court to impose
a no contact order. See id., at 14-15 (record citation omitted). While it is a
relevant consideration, to which the court was well apprised, see Trial Court
Opinion, 7/29/21, at 9 (illuminating that “it was aware of the victim impact
statement contained [in the PSI report] where the victim stated that she ‘was
not seeking a no[]contact condition as part of any supervision period imposed
on the defendant.’”) (citation omitted), it was not obligated to adhere to the
particular wishes of a victim in crafting Wilson’s sentence.
       In its opinion, the court remarked: “given the longstanding troubled
history between [Wilson] and [Asbury] and the facts underlying these
domestic violence and firearm cases, this court would have been acting well
within its discretion in imposing this reasonable condition of probation [even]
absent the parties’ agreement.” Id., 11. The court further stated that this no
contact provision will help Wilson address “his rehabilitative needs and assist
him in adjusting to a law-abiding life[.]” Id.
       While Wilson takes umbrage with the court’s use of Commonwealth v.
Koren, 646 A.2d 1205 (Pa. Super. 1994), stating that the factual
circumstances leading to a no contact provision in that case are different than
the present matter, Koren’s legal principle is still instructive. Stated
succinctly, a court can order a no contact condition when it “is reasonably
calculated to aid in the defendant’s rehabilitation.” Id., at 1209 (citation
omitted).
       Considering the crimes Wilson pleaded guilty to in conjunction with the
facts underpinning those crimes, beginning with physical harm inflicted on
Asbury, the court found that attaching this no contact with the victim condition
to the entire length of his probation would be a calculated way to rehabilitate
Wilson. Other than faulting the court for what he believes is too lengthy a
period of time and describing this condition as “victim blaming,” Appellant’s
Brief, at 18, Wilson has failed to demonstrate, with any kind of authority, a
compelling basis to find that the court abused its discretion. Correspondingly,
there is no reason to reverse the lower court’s determination in this domain.



                                           -9-
J-A06045-22


      In his second claim, Wilson contends that his sentence “was manifestly

excessive and an abuse of discretion[.]” Id., at 18. As this challenge, too, is

an appeal contesting the discretionary aspects of his sentence, we again must

ascertain whether Wilson has presented a substantial question that would

warrant review.

      Much like his first attempt at demonstrating the existence of a

substantial question, the second “question” baldly states that his sentence of

two to four years of incarceration “for a first offense prohibited possession of

firearm is manifestly unreasonable.” Appellant’s Brief, at 10; see also id., at

11 (noting that the court failed to consider “years and years of lawful

behavior[]”). Reading between the lines, we will consider this question to be

a substantial question. See Commonwealth v. Swope, 123 A.3d 333, 339

(Pa. Super. 2015) (stating that “an excessive sentence claim–in conjunction

with an assertion that the court failed to consider mitigating factors–raises a

substantial question[]”) (citation omitted).

      In the argument section of his brief, Wilson notes “copious mitigating

factors, such as his 8 consecutive months of successful house arrest and

previous 8 consecutive years of no law enforcement contact.” Appellant’s

Brief, at 18-19. To that point, Wilson emphasizes that, prior to the events in

question now, he had never been convicted of a crime of violence. See id., at

21. Wilson also notes his substance abuse, “which he has taken substantial

steps to correct and avoid in the future.” Id., at 22. Moreover, Wilson has “a


                                     - 10 -
J-A06045-22


very serious and largely untreated traumatic brain injury[.]” Id., at 25. Wilson

additionally faults the court’s statement in its opinion wherein it indicated that

he assaulted Asbury while there had been a PFA order in place. See id., at

25-26. In summary, Wilson, having accepted responsibility for his actions,

believes that the court failed to address how incarceration would rehabilitate

him. See id., at 26.

       Wilson concedes, however, that his past included “DUI convictions,

public drunkenness, possession of a controlled substance, and disorderly

conduct convictions.” Id., 25.

       Sentencing that results in total confinement requires a court to consider

the protection of the public, gravity of the offense as it pertains to the victim

and community, and the rehabilitative needs of the defendant. See 42

Pa.C.S.A. § 9721(b). Appellate review of a sentence requires this Court to

evaluate: (1) the nature and circumstances of the offense and the history and

characteristics of the defendant; (2) the opportunity of the lower court to

observe the defendant, which includes a PSI report; (3) the lower court’s

findings; and (4) the sentencing guidelines. See 42 Pa.C.S.A. § 9781(d).

       The court, here, had the benefit of a PSI prior to sentencing Wilson.

“[W]here the trial court is informed by a pre-sentence report, it is presumed

that   the   court   is   aware   of   all   appropriate   sentencing   factors   and

considerations, and where the court has been so informed, its discretion

should not be disturbed.” Commonwealth v. Ventura, 975 A.2d 1128, 1135


                                         - 11 -
J-A06045-22


(Pa. Super. 2009) (citation omitted). Furthermore, we assume that the court

was aware of the relevant information regarding an appellant’s character and

weighed those considerations along with the mitigating statutory factors. See

Commonwealth v. Hill, 210 A.3d 1104, 1117 (Pa. Super. 2019) (quotation

marks and citation omitted).

        Additionally, as Wilson’s sentence was within the standard range of the

sentencing guidelines, it is presumably appropriate. See Commonwealth v.

Moury, 992 A.2d 162, 169 (Pa. Super. 2010). If, in conjunction with a

standard range sentence, a PSI is utilized, there must be clear indicia

evidencing that such a sentence is excessive or unreasonable. See id. As to

evaluation of the sentencing factors, such a determination is within the

province of the sentencing court, and “an appellate court [cannot] substitute

its own weighing of those factors.” Commonwealth v. Bowen, 975 A.2d

1120, 1123 (Pa. Super. 2009) (citation omitted). Our primary considerations

are “whether the court imposed an individualized sentence, … or [whether a

sentence is] clearly unreasonable [if it was a sentence] falling within the

guidelines[.]” Id., at 1124.

        The court identifies that Wilson

        was convicted of 13 crimes for serious offenses . . . . Each of
        [Wilson’s] crimes, standing alone, demonstrated an absolute
        disregard for the law and an unwillingness to lead a law-abiding
        life. They also highlight the danger that he poses to the victim and
        to the community in general and demonstrate the need to provide
        adequate deterrence for future criminal behavior.

Trial   Court   Opinion,   7/29/21,   at   12-13.   After   considering   Wilson’s

                                       - 12 -
J-A06045-22


rehabilitative needs and imposing probationary conditions to address them

(such as, inter alia, drug and alcohol treatment), “the existence of any drug,

alcohol, or mental issues did not outweigh,” id., at 14, the other more

compelling factors, which dealt with the statutory considerations of both the

public and victim.

       At sentencing, the court specifically stated that it was “certainly

sympathetic to the mental health issues and the drug and alcohol issues[.]”

Sentencing Hearing, 3/3/21, at 13. The court also noted the break in time

between Wilson’s prior criminal offenses. See id., at 14. However, it then

indicated that it was “not entirely sure that just mental health treatment [was]

going to stop any of this very long term behavior[.]” Id. The court concluded

that because there were three discrete incidents in this case, it was “an

ongoing pattern, and what makes it very dangerous to … Asbury and the

community is the fact that you apparently didn’t learn anything from the PFA.”

Id., at 15.

       While it appears the lower court was factually incorrect when it stated,4

____________________________________________


4 “And then, with a PFA in effect, there’s an additional assault on … Asbury
and then when there’s a PFA in effect, there’s the intimidation of her, I’m
assuming to get her to not bring charges or to drop the charges.” Sentencing
Hearing, 3/3/21, at 15.
      It is unclear whether “assault” in this context meant a subsequent
physical assault on Asbury. However, the court used the word “additional,”
implying it was cognizant about the assault leading to the crime in which he
pleaded guilty. The court then went on to note that Wilson’s crimes were
derived from “three separate cases that occurred at three separate times.”



                                          - 13 -
J-A06045-22


and thereafter wrote, that Wilson assaulted Asbury while there was an active

PFA order in place, such a statement does not appear to have been material

in its overall disposition,5 and the court thereafter reinforced that it was aware

this case broadly dealt with three discrete issues: the original assault,

possession of firearms while a PFA order was in effect, and subsequent witness

intimidation. See Sentencing Hearing, 3/3/21, at 15. In any event, Wilson has

not demonstrated that this was a materially false assumption as to a fact that

was relevant to the court’s construction of his sentence. See Appellant’s Brief,

at 12 (citation omitted).

       Although we are understanding of Wilson’s drug and alcohol issues as

well as his lack of previous convictions of violence, we are not allowed to

substitute our own weighing of the sentencing factors for that of the

sentencing court. See Bowen, supra. The court, armed with a PSI, clearly

considered all of the information it had available, including every single piece

of mitigating evidence that was inherently in Wilson’s favor, and reached a

conclusion it deemed appropriate based on the relevant factors and

circumstances. We cannot say that the court, after it placed its reasons on the

record, abused its discretion in crafting a standard range sentence of two to


____________________________________________


Id. Therefore, as best can be discerned, the court’s verbiage is likely a
misstatement or an imprecise usage of words.

5 It is also worth noting that Wilson did not voice any objection or make any
effort to correct the record contemporaneous to the court making its
statement.

                                          - 14 -
J-A06045-22


four years of incarceration. Therefore, Wilson is due no relief on this issue.

      In his final claim, Wilson contests the court’s utilization of “matters that

were in excess of 10 years old or withdrawn,” Appellant’s Brief, at 28, when it

decided what his proper sentence should be. In particular, “[t]he fact that …

Wilson went a period of 8 years in his late 20s and early 30s with no contact

with law enforcement should have been more closely considered when

determining whether incarceration was necessary.” Id., at 28-29.

      Through a, yet again, generous reading of Wilson’s 2119(f) statement,

he contends that the court dually relied on old convictions in determining his

sentence and also failed to consider the time he spent without any kind of

involvement in the criminal justice system/process. See id., at 10. We will

consider his contention, in total, to fairly suggest a substantial question insofar

as he is arguing that the court failed to consider mitigating factors when it

imposed an excessive sentence. See Swope, supra.

      The court maintains that it cited Wilson’s past offenses and involvement

in the criminal justice system “to highlight that his overall conduct through

the years showed a pattern of troubling conduct, [but] the court did not place

any undue weight on the [prior] charges themselves.” Trial Court Opinion,

7/29/21, at 18. “Rather, [the court] focused on admissions made by [Wilson]

and simply took note of the individuals involved in each offense.” Id. The court

also noted Wilson’s lack of criminal history for eight years, “which was a factor

that weighed in [his] favor and was a large reason why [the] court accepted


                                      - 15 -
J-A06045-22


the negotiated resolutions for probation[.]” Id.

      Wilson cites no authority in this portion of his argument section, and it

is unclear how this issue is materially distinguishable from his previous one.

However, we reiterate that the court fully considered all of the relevant factors

when it sentenced Wilson, including the nuances associated with not only his

prior criminal acts, but also the criminal charges that were brought against

him yet ultimately disposed of in a different manner.

      Although, over two sentences, Wilson again states that a “misconstrued

fact [i.e., that the court believed a simple assault had occurred while a PFA

order was in place] apparently led to his incarceration[,]” Appellant’s Brief, at

29, he has failed to demonstrate that the court in fact actually believed this

to be the case instead of it being simply a misstatement or that the court

improperly relied on this fact at sentencing.

      In total, Wilson’s three issues, which all pertain, at least arguably, to

the discretionary aspects of his sentence, do not show that there has been

any kind of abuse of discretion from the trial court. After reviewing Wilson’s

PSI and in tandem with a sentencing hearing that delved into not only Wilson’s

criminal acts and history with the victim, but also mitigating pieces of

information, the court determined that two to four years of incarceration, to

be followed by probation, was necessary for his rehabilitation. Accordingly,

with Wilson having failed to present a salient basis that could lead to an abuse

of discretion finding, we affirm his judgment of sentence.


                                     - 16 -
J-A06045-22


     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 06/21/2022




                                 - 17 -